COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  JOSE LUIS MONARREZ,


                               Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00252-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS
MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Jose Luis Monarrez, has filed a pro se petition seeking a writ of mandamus
compelling the presiding judge of the 243rd District Court of El Paso County to grant several
motions which he asserts have been pending in that court for some time.
	Relief by writ of mandamus will only be granted in extraordinary circumstances where the
Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy
at law exists.  See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007).  Based on the petition and record before us, we are unable
to conclude that Relator is entitled to the relief requested.  Accordingly, mandamus relief is denied. 
See Tex. R. App. P. 52.3.
  
						KENNETH R. CARR, Justice
August 28, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)